Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 6 December 1805
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Dear Madam
Washington Dec 6th. 1805

After a pleasant although extremely fatiguing journey we have safely arrived at Mrs. Hellens were we found all the family in good health and spirits Mr. Adams’s health is much improved and he has gain’d flesh on the journey but I much fear that the exercise he takes will prove too much and again reduce him to his former state of debility-
My spirits and health have both been very indifferent since my arrival and I hourly feel the loss of my Children more sensibly, convinced as I am of the safety and happiness they enjoy still now that I am again perfectly domesticated I feel the want of their Society and the Solitude
I regret was extremely sorry to hear of your indisposition I flatter’d myself you would escape this year from any farther attacks I hope you will entirely lose the Cough before the winter sets in and suffer no farther inconvenience from it—
Mrs. Randolph the Presidents daughter is here I am going to pay my respects this morning I have not yet seen Mrs. Quincey she arrived before us some time the Question of ettiquette still occasions a great deal of trouble here and the heads of department are very much puzzled how to act as it regards Mrs: Merry—who still keeps up her state
Elizas Cough is still very bad Mama and the family unite in best wishes for your health and that of all your family Kiss my darling Children for me over and over gain and remind them constantly of their mother whose every wish on this earth centres in them should you have any apprehension of Georges having worms give him five drops of spirit of Turpentine upon a lump of Sugar every other morning and believe me dear your obliged and affectionate LCA.
